Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered December 11, 2002, which denied plaintiffs motion for summary judgment on the issue of defendant’s liability for malicious prosecution, unanimously affirmed, without costs.
The issues of fact identified in this Court’s prior order reinstating the cause of action for malicious prosecution (285 AD2d 284 [2001]) remain unresolved on the instant record (cf. Parkin v Cornell Univ., 78 NY2d 523, 529 [1991]; Munoz v City of New York, 18 NY2d 6 [1966]; Martin v City of Albany, 42 NY2d 13 [1977]). Concur — Nardelli, J.P., Tom, Andrias and Lerner, JJ.